DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 4, 6, 8 and 10 and canceling claims 2 – 3, 9 and 13 – 16 by the amendment submitted by the applicant(s) filed on May 07, 2021.  Claims 1, 4 – 8 and 10 – 12 are pending in this application.

Drawings
The previous drawing objection is withdrawn due the current amendments.

Claim Objections
The previous claim objections of claim 15 is withdrawn due the current amendments.

Claim Rejections - 35 USC § 112
The previous 112(a) paragraphs rejections of claim 15 is withdrawn due the current amendments.
The previous 112(b) paragraphs rejections of claims 1 – 14 and 16 are withdrawn due the current amendments.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard claim 6, the limitation “an orthogonal [110] axis” is considered new matter.  The applicant disclosure on paragraph [0042] says “The diamond crystal can be cut at a Brewster’s angle for propagation of light along a [110] direction and polarization along a [111] axis” and paragraph [0059] says “cut at the Brewster's angle for propagation along a [110] direction and polarization along a [111] direction to attain the highest gain”.  The limitation an orthogonal [110] axis is not discloses in the applicant disclosure. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 – 8 and 10 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard claim 1, the limitation “wherein the Raman gain medium receives the pump light power and undergoes Raman lasing generating Stokes power at a corresponding Stokes wavelength” and “wherein the unidirectional isolator includes a partially reflective element, or an element with second order nonlinearity to provide sum frequency mixing of the pump light power with a bidirectional generated field to force unidirectional oscillation” is considered indefinite.  The way the claim is written is confusing, because strokes power is the same as a bidirectional generated.  The phrases "Stokes power" and "a bidirectional generated" mean the same thing, only which it is written differently.  
For purpose of examination, the examiner interpreted like “wherein the Raman gain medium receives the pump light power and undergoes Raman lasing generating Stokes power at a corresponding Stokes wavelength” and “wherein the unidirectional isolator includes a partially reflective element, or an element with second order nonlinearity to provide sum frequency mixing of the pump light power with the Stokes power to force unidirectional oscillation”. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard claim 11, the limitation “the pump light power is sum frequency mixed with the Stokes output of the Raman lasing” it does not constitute further limitation.  Claim 1 gives a choice of either a reflector based isolator or SFM based isolator. Claim 10 then says it is the SFM type and is the pump and bidirectional field (stokes).  Claim 10 and claim 11 claiming the same limitation in different words.  The examiner believe claim 11 does not constitute further limitation.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1, 4, 7 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (WO2015/077823, applicant submitted in the IDS, filed on October 22, 2019) in view of Spinelli et al. (US 2005/0163187).  


    PNG
    media_image1.png
    158
    562
    media_image1.png
    Greyscale


Regarding claim 1 and 10 - 12, Spence discloses a single longitudinal mode ring Raman laser (see Figure 1) including: 
a pump source (see Figure 1, Character 22, the reference called “pump laser”, Abstract and page 7, line 6 – 7) outputting a pump light power (see Figure 1, Character 24, the reference called “a source light or pump beam”, Abstract, page 5, line 25 and page 7, line 31), mode matched (see Figure 1, characters 26 and 28 and page 6, lines 18 – 20) 
the ring resonator (see Figure 1 Characters 12 (M1), 14 (M2), 16 (M3) and 18 (M4), page 5 lines 16 – 19) including a Raman gain medium (see Figure 1, Character 20, the reference called “nonlinear optical medium or diamond crystal”, Abstract, page 5, line 23 and page 7, line 13); 
wherein the Raman gain medium (see Figure 1, Character 20) receives the pump light power (see Figure 1, Character 24) and undergoes Raman lasing generating Stokes power at a corresponding Stokes wavelength (see Figure 1, Abstract, page 6, lines 22 – 24, page 7, lines 3 – 10 and 29 – 33); 
the ring resonator (see Figure 1 Characters 12 (M1), 14 (M2), 16 (M3) and 18 (M4)) acting as laser feedback loop for the pump light power and the Stokes power and outputting a portion of the Stokes power as the laser output (see Figure 1, page 5 lines 16 - 24, page 6 line 26 to page 7 lines 1 and 11 – 13 (by definition of a ring resonator which is in its essence an optical feedback loop).


    PNG
    media_image2.png
    196
    398
    media_image2.png
    Greyscale


a unidirectional isolator for causing the Stokes output power to propagate in one direction within the ring resonator; wherein the unidirectional isolator includes an element with second order nonlinearity to provide sum frequency mixing of the pump light power with a directional generated field to force unidirectional oscillation; the unidirectional isolator is formed as a result of parametric loss due to sum frequency maxing of the pump light power with the bidirectional generated field, the pump light power is sum frequency mixed with the Stokes output of the Raman lasing and the sum frequency mixing is provided by a BBO crystal.  Spinelli teaches a BBO crystal (see Figure 3, Character 39), which is inside of the ring resonator (see Figure 3, Character 22).  However, it is well known in the art to apply and/or modify the BBO crystal as discloses by Spinelli in (see Figure 3 and paragraphs [0039 and 0047]) to enable frequency conversion such as sum frequency mixing.  Further it is well known in the art that this material is birefringent and requires phase matching for efficient conversion which also requires angular adjustment incoming beam relative to the crystal.  Therefore a beam coming from opposite direction would have a different angle and significant reduce conversion efficiency thereby effectively limiting operation to a single direction.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known BBO crystal as suggested by Spinelli to the device of Spence, because introduce SFM (Sum-Frequency-Mixed) loss and thereby favoring forward generated Stokes.  May also be provided for frequency conversion of either the fundamental beam or the Raman beam or both (e.g. sum-frequency mixing).  The BBO crystal also provide a high effective nonlinear optical coefficient.
Regarding claim 4, Spence discloses the first ring resonator (see Figure 1 Characters 12 (M1), 14 (M2), 16 (M3) and 18 (M4)) comprises a Bow-tie cavity (see page 5, lines 16 – 24) having a series of curved mirrors (see Figure 1 Characters 12 (M1), 14 (M2)) focusing the pump light power (see Figure 1, Character 24) into a cross section within the Raman lasing medium (see Figure 1, Character 20, page 5, lines 16 – 24 and page 6, lines 18 – 20).  
Spence and Spinelli do not explicitly discloses the pump light power into an elliptical or circular cross section within the Raman lasing medium.  However, it was shown above that Spence on Figure 1, page 5, lines 16 – 24 and page 6, lines 18 – 20 teach that the ring resonator comprises a Bow-tie cavity having a series of curved mirrors and a Raman lasing medium (see Figure 1, Character 20) in between the curved mirrors (see Figure 1 Characters 12 (M1), 14 (M2)).  These features are implicitly taught the pump light power into an elliptical or circular cross section within the Raman lasing medium as is claimed. 

Regarding claim 7, Spence and Spinelli, Spencer discloses a series of dichroic mirrors (see Figure 1, Table I and page 5, lines 16 – 24, where it is disclosed that the mirrors have dichroic reflectivity properties, e.g. mirrors with significantly different reflection or transmission properties at two different wavelengths), having high selectivity at the Stokes wavelength to isolate the Stokes output power from the pump source (see Figure 1, Character 22).  


s 5 – 6, are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (WO2015/077823, applicant submitted in the IDS, filed on October 22, 2019) in view of Spinelli et al. (US 2005/0163187), further in view of Granados et al. (“Deep ultraviolet diamond Raman laser”, examiner submitted in the PTO-892 form, filed on February 08, 2021).


    PNG
    media_image3.png
    248
    417
    media_image3.png
    Greyscale


Regarding claims 5 and 6, Spence and Spinelli, Spence disclose a light propagation along a [110] direction and polarization along an orthogonal [111] axis (see page 6, lines 8 – 11).
Spence and Spinelli discloses the claimed invention except for the Raman gain medium comprises a low birefringence, low nitrogen grown diamond crystal and the diamond crystal is cut at a Brewster’s angle.  Granados teaches the Raman gain medium comprises a low birefringence, low nitrogen grown diamond crystal and the diamond crystal is cut at a Brewster’s angle.  However, it is well known in the art to apply and/or modify the Raman gain medium comprises a low birefringence, low nitrogen grown nd full paragraph, lines 1 – 4).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the Raman gain medium comprises a low birefringence, low nitrogen grown diamond crystal and the diamond crystal is cut at a Brewster’s angle as suggested by Granados to the device of Spence and Spinelli, because they provide better performance to the diamond crystal and provide the desired polarization angle.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (WO2015/077823, applicant submitted in the IDS, filed on October 22, 2019) in view of Spinelli et al. (US 2005/0163187), further in view of Alpert et. al. (US 20140092929, examiner submitted in the PTO-892 form, filed on February 08, 2021).


    PNG
    media_image4.png
    99
    262
    media_image4.png
    Greyscale


Regarding claim 8, Spence and Spinelli discloses the claimed invention except for the partially reflective element comprises a retro-reflective mirror.  Alpert teaches a retro-reflective element (see Figure 2, Character R (include characters 14 and 16, the reference called “retroreflector”).  However, it is well known in the art to apply and/or .

Response to Arguments
Applicant’s arguments, see pages 8 - 11, filed May 07, 2021, with respect to the rejection(s) of claim(s) 1, 4 – 8 and 10 – 12 under Spence et al. (WO2015/077823) in view of Jai et al. (CN104600552) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Spence et al. (WO2015/077823) in view of Spinelli et al. (US 2005/0163187).  Spinelli in Figure 3 and paragraphs [0039 and 0047] teaches a BBO crystal (see Figure 3, Character 39), which is inside of the ring resonator (see Figure 3, Character 22).  The BBO crystal provide enable frequency conversion such as sum frequency mixing.  Further it is well known in the art that this material is birefringent and requires phase matching for efficient conversion which also requires angular adjustment incoming beam relative to the crystal.  Therefore, a beam coming from opposite direction would have a different angle and significant reduce conversion efficiency thereby effectively limiting operation to a single direction. The BBO crystal introduce SFM (Sum-Frequency-Mixed) loss and thereby favoring forward generated Stokes. May also be provided for frequency conversion of either the fundamental beam 

Conclusion
The documents “Properties of beta-BBO single Crystal” and “BBO single crystal (β-BBO)” describe the BBO crystal properties. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

       /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828